Citation Nr: 1628039	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition.

2. Entitlement to service connection for a left knee condition.  

3. Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1980 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determination reached by the RO in August 2010 with respect to whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee condition, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issue of entitlement to service connection for a left knee condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of entitlement to service connection for a right knee condition.  
2. A December 2006 rating decision that denied service connection for a left knee condition was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

3. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. New and material evidence has been submitted, and the claim for service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Right Knee Claim

During his February 2015 Board hearing and in written correspondence submitted that day, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for a right knee condition.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.  
II. New and Material Evidence

The Veteran's claim seeking entitlement to service connection for a left knee condition was previously denied in a December 2006 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the December 2006 rating decision consisted of the Veteran's service treatment records.  The claim was denied because there was found to be no nexus between a current left knee disability and service.  

The evidence received since that time includes the Veteran's testimony that he has continued to experience left knee problems since running into a post during basic training, and a May 1995 treatment record from private Dr. M. noting tenderness and swelling in the left knee in conjunction with the Veteran's report of pain and swelling in that knee due to a recent physical training (PT).  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claim, it is new and material, and the claim for service connection for a left knee condition is reopened.  
ORDER

The appeal as to the issue of entitlement to service connection for a right knee condition is dismissed.

The claim for service connection for a left knee condition is reopened.


REMAND

Although the Board has reopened the claim for service connection for a left knee condition, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

Throughout the course of the appeal the Veteran has advanced different dates as to the onset of his left knee condition.  In his original March 2002 claim the Veteran reported that his condition originated from a 1988 injury.  Notably, the Veteran reported in that same claim that he injured his right ankle in 1994 while on active duty.  During his hearing, however, he asserted that he initially injured his left knee and left eye after running into a post during basic training at Ft. Jackson.  Through his representative, the Veteran pointed to a treatment record from the Ft. Jackson emergency room for a 1 centimeter left eye laceration which occurred during PT.  The record is undated but requests follow-up in late February 1980.  

In April 1988 the Veteran had a cyst removed from his left knee.  As previously noted, the Veteran associated tenderness and swelling with a recent PT in May 1995.  In January 1997, private Dr. J., reported that he had seen the Veteran for left knee symptoms including degenerative arthritis, effusion, and a meniscal tear since 1995.  In August 2003, the Veteran was given a profile for degenerative joint disease (DJD) of the left knee.  A June 2010 VA examiner diagnosed mild early degenerative arthrosis of the bilateral knees but did not provide an etiology opinion.  

Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a new VA examination and a VA opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The record also contains an Army National Guard retirement credits record showing the Veteran's periods of Active Duty, Active Duty Training or Full Time Training Duty service from February 1980 to June 1993.  Notably, the Veteran was in one of those statuses from March 19, 1988 to April 10, 1988.  That record also notes that the Veteran received 130 total inactive duty points between June 1987 and June 1989.  Because the Veteran has contended that his knee injury occurred in 1988, during a period other than active duty, and since the record reflects a report of knee swelling in connection with a 1995 PT, prior to the examination the AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate source, to obtain a list of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in 1988 and 1995.  The AOJ should document all efforts made to verify the service dates.

Relevant ongoing medical records should also be requested, to include from Dr. J., and from Drs. R. and L. identified by the Veteran during the hearing.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his left knee, to include Dr. J., Dr. R., and Dr. L.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative should be notified of such. 

2. Verify the Veteran's periods of service in the Army National Guard, to include a list of his dates of ACDUTRA and INACDUTRA service in 1988 and 1995.  The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for a knee examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability, including arthritis, is related to service or was incurred during a verified period of ACDUTRA or INACDUTRA service.  Please explain why or why not.

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should   explain why an opinion cannot be provided (e.g.     lack of sufficient information/evidence, the limits      of medical knowledge, etc.)

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


